Title: From John Adams to John Quincy Adams, 2 March 1825
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy 2d: March 1825.

I enclose you a letter from honest Spafford. I do it with great reluctance but he has so much merit in his New-York Gazetteer that I wish something could be done for him. I know however the difficulty indeed the impossibility that a President should get into any of the offices a single clerk. I tried to get Mr Dalton into an office in the Treasury Department. I proposed it to the Secretary who shortly answered; we do not want any great men among us. At another time I wanted to get Charles Storer into the Secretary of State’s office as a clerk. I proposed him to the Secretary who sharply and fiercely answered, he is the greatest calf I ever knew.—
These two rebuffs discouraged me from attempting any thing of the kind ever afterward.—
With the most intense feelings / I am your Father
John Adams